DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 12, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “wherein the high acyl gellan gum on a percent weight basis of the high acyl gellan gum is at least 80% high acyl gellan gum” which is vague and indefinite in that both the measured component and the overall amount are referred to as “high acyl gellan gum”. The claim is presumed to require a purity percentage of high acyl gellan gum per se in the high acyl gellan gum ingredient. The claim does not clearly require such a limitation, though.
In claim 12, the term “suitable shape” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 24 requires “[a] method for producing the non-dairy cheese analog of claim 1” but does not require any actual method step, which renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-10, 12, 14, 18-20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 2014/0127358 A1).
Regarding claim 1, Brown et al. discloses a non-dairy cheese analog ([0011]) comprising a gelling component ([0012], [0021], [0046]).
Brown et al. does not specifically disclose the composition as having a compressibility of between 40-100% without rupture or substantial rupture.
However, the present specification indicates that the claimed product exhibits a comparable compressibility as semi-soft dairy cheese ([00116], Fig. 1). Brown et al. indicates that the cheese composition may be produced to mimic the characteristics of conventional dairy cheese types and that the texture (including hardness and cohesiveness) of the cheese replicas can be indistinguishable from cheese ([0120]-[0121]). Producing a cheese analog that was indistinguishable from a conventional dairy cheese in terms of texture would thus be obvious. Since the present specification indicates that such conventional cheeses have a compressibility that falls within the claimed range and producing a cheese analog that exhibited a compressibility that was comparable to that of conventional cheese was shown to be obvious, producing a cheese analog according to Brown et al. that had a compressibility of 40-100% without rupture or substantial rupture would be obvious to a skilled practitioner.
As for claim 4, producing a cheese analog having a compressibility greater than 60% would be obvious according to the same rationale detailed previously in relation to claim 1.
As for claim 8, Brown et al. discloses the cheese analog as comprising 8-16% by weight of a plant protein, 8-18% by weight plant oils ([0021], [0071]), and 8-18% starch ([0078]).
As for claim 9, Brown et al. discloses the cheese analog as comprising 10-20% by weight plant oils ([0021], [0071]), and 15-30% starch ([0078]).
As for claim 10, Brown et al. discloses the cheese analog as being capable of being ground, sliced, or shredded with minimum matting ([0124]).
As for claim 12, Brown et al. discloses the cheese analog maintains a suitable shape after heating ([0105], where the cheese product is shaped and a minimal degree of heating for a minimal amount of time would not materially affect the shape).
As for claim 14, Brown et al. discloses the cheese analog as being a non-dairy semi-soft cheese analog ([0124]).
As for claim 18, Brown et al. discloses the cheese analog as being blue cheese ([0125]).
As for claims 19 and 20, Brown et al. discloses the cheese analog of claim 1 with a compressibility of between 40-100% without rupture or substantial rupture.
Brown et al. does not specifically disclose the composition as having a cohesiveness of between 0.55-1.
However, the present specification indicates that the claimed product exhibits compression properties that are suitable and “consumer expected” ([0006]) and that “cohesiveness” refers to characteristics of the cheese analog during compression ([0057]). Brown et al. indicates that the cheese composition may be produced to mimic the characteristics of conventional dairy cheese types and that the texture (including cohesiveness) of the cheese replicas can be indistinguishable from cheese ([0120]-[0121]). Producing a cheese analog that was indistinguishable from a conventional dairy cheese in terms of cohesiveness would thus be obvious. Since the present specification indicates that the claimed product exhibits “consumer expected” compression properties that would include cohesiveness properties, the claimed cohesiveness range of 0.55-1 is considered to be characteristic of conventional cheese products. Since producing a cheese analog that exhibited a cohesiveness that was comparable to that of conventional cheese was shown to be obvious, producing a cheese analog according to Brown et al. with a cohesiveness of 0.55-1 would likewise be obvious to a skilled practitioner.
As for claim 21, Brown et al. discloses the cheese analog of claim 1.
Brown et al. does not specifically disclose the composition as having a hardness of between 5-45 N.
However, the present specification indicates that the claimed product exhibits “a texture reminiscent of a semi-soft dairy cheese” ([00116]) and that texture is a measure of hardness, wherein the average hardness of the exemplary cheese analog was 42.97 N ([00114]). Brown et al. indicates that the cheese composition may be produced to mimic the characteristics of conventional dairy cheese types and that the texture (including hardness) of the cheese replicas can be indistinguishable from cheese ([0120]-[0121]). Producing a cheese analog that was indistinguishable from a conventional dairy cheese in terms of hardness would thus be obvious. Since the present specification indicates that the claimed product exhibits a hardness that is representative of conventional cheese products at 42.97 N, the claimed hardness range of 5-45 N is considered to be characteristic of conventional cheese products. Since producing a cheese analog that exhibited a hardness that was comparable to that of conventional cheese was shown to be obvious, producing a cheese analog according to Brown et al. with a hardness in the range of 5-45 N would likewise be obvious to a skilled practitioner.
As for claim 23, the claimed cohesiveness would be obvious for the reasons detailed previously in relation to claim 19, the claimed hardness would be obvious for the reasons detailed previously in relation to claim 21, and the claimed compressibility would be obvious for the reasons detailed previously in relation to claim 1.
As for claim 24, Brown et al. discloses a method for producing the non-dairy cheese analog ([0012]).
Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 2014/0127358 A1) in view of Jackson et al. (U.S. 6,322,841 B1).
Regarding claim 2, Brown et al. discloses the cheese analog of claim 1.
Brown et al. does not disclose the gelling component as being a high acyl gellan gum.
However, Jackson et al. discloses a “cheese-like dairy gel” (C2, L65-L67) that comprises gellan gum that may be native (i.e., high acyl) gellan gum (C5, L66-L67).
It would have been obvious to one having ordinary skill in the art to incorporate high acyl gellan gum into the composition of Brown et al. First, Brown et al. discloses earlier prior art non-dairy cheese replicas that contain agar/carrageenan in order impart texture characteristics ([0006]), where such components are only preferably excluded from the product of Brown et al. ([0077]). Such conventional texture components would thus be obvious to include into the composition of Brown et al. Jackson et al. discloses that gellan gum may be used interchangeably with carrageenan or agar in cheese-like dairy product (C3, L12-L15). Substitution of gellan gum, including native/high acyl gellan gum, as taught in Jackson et al. in place of other gelling components in Brown et al. would yield a predictable result of imparting some degree of gelling to the composition of Brown et al. Also, MPEP 2144.06 II indicates that substituting equivalents known for the same purpose is prima facie obvious. As such, incorporating high acyl gellan gum as the gelling component of Brown et al. would be obvious to a skilled practitioner.
As for claim 3, Jackson et al. discloses that the amount of gellan gum to be incorporated into a cheese product is between 0.2-5% by weight (specifically, about 0.2-2.0%) (C6, L8-L10).
As for claim 5, Jackson et al. discloses that the amount of gellan gum to be incorporated into a cheese product is between 0.8-1.2% or 1.4-1.6% by weight (specifically, about 0.2-2.0%) (C6, L8-L10).
As for claim 6, Jackson et al. discloses the gellan gum may be high acyl gellan gum (C5, L66-L67), which renders the use of at least 80% high acyl gellan gum obvious.
As for claim 7, Jackson et al. discloses the gellan gum may be high acyl gellan gum or deacylated gum (C5, L66-L67), which renders a mixture of high acyl gellan gum and low acyl gellan gum obvious. MPEP 2144.06 I.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. 2014/0127358 A1) in view of Holz-Schietinger et al. (U.S. 2015/0305361 A1).
Regarding claim 16, Brown et al. discloses the cheese analog of claim 1.
Brown et al. does not disclose the cheese analog as being a mozzarella cheese analog.
However, Holz-Schietinger et al. discloses plant-derived cheese products ([0011]) in the form of mozzarella analogs ([0156]).
It would have been obvious to produce a cheese analog according to Brown et al. in the form of a mozzarella cheese analog. Brown et al. discloses that cheese analogs may be produced “to fit into traditional cheese-types” ([0124]), which would prompt a skilled practitioner to consult an additional reference for such traditional cheese-types. Since Holz-Schietinger et al. (i) discloses a similar cheese analog product, (ii) shares inventors with Brown et al., and (iii) discloses mozzarella as a typical type of cheese for which an analog may be produced, the production of a cheese analog according to Brown et al. that is a mozzarella product would be obvious to a skilled practitioner.
Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, since the only additional limitation of claim 20 is already required in the parent claim of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793